46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony ATKINS, Plaintiff-Appellant,v.E.D. CAREY, Dr., Md;  S. M. Murphy, Rn, Defendants-Appellees.Anthony ATKINS, Plaintiff-Appellant,v.E.D. CAREY, Dr., Md;  S. M. Murphy, Rn, Defendants-Appellees.
Nos. 94-6890, 94-6935.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 11, 1994.Decided Jan. 31, 1995.

Anthony Atkins, Appellant Pro Se.  Colin James Steuart Thomas, Jr., TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, VA, for Appellees.
Before WILKINSON and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In No. 94-6890, Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Atkins v. Carey, No. 94-0178-R (W.D.Va. Aug. 2, 1994).


2
Appellant also appeals, in No. 94-6935, the magistrate judge's denial of his motion for appointment of counsel.  Atkins v. Carey, No. 94-0178-R (W.D.Va. Aug. 2, 1994).  The magistrate judge's order is neither a final, appealable order, nor a collateral order which may be immediately appealed.  28 U.S.C. Secs. 1291, 1292 (1988).  Lacking jurisdiction, we dismiss this appeal as interlocutory.  Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).


3
We deny Appellant's motion for appointment of counsel in both appeals and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
No. 94-6890--AFFIRMED.


5
No. 94-6935--DISMISSED.